Exhibit 10.1

 

 

 

EXCHANGE AND RELEASE AGREEMENT

 

AGREEMENT made this 26th day of December, 2013, by and among KDC Solar Mountain
Creek Parent LLC, a New Jersey Limited Liability Company (the “Company” ), KDC
Solar B LLC, a New Jersey Limited Liability Company (“Parent”) and Solar Power,
Inc., a California corporation (“SPI”).

 

WHEREAS, Parent is the sole member of the Company;

 

WHEREAS, Company is the sole owner and developer of a 4.55MW photovoltaic solar
electricity power project located in Mountain Creek, New Jersey (“the
“Project”);

 

WHEREAS, the Company, Parent and SPI are parties to that certain Engineering,
Procurement and Construction Agreement dated April 25, 2012, as amended by the
First Amendment dated January 2, 2013 (the “EPC”) for the construction of the
Project;

 

WHEREAS, SPI and the Company desire to exchange amounts due and owing by the
Company to SPI under the EPC for membership interests in the Company;

 

WHEREAS, the credit balance due from Company and Parent to SPI pursuant to the
EPC is $15,035,693 (“Credit Balance”), which amount is deemed to be Construction
Costs under the EPC Agreement; and

 

WHEREAS, in consideration of the exchange transaction contemplated hereunder,
SPI will release the Company and Parent from any payment obligations under and
pursuant to the EPC.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereby agree as follows:

 

 
 

--------------------------------------------------------------------------------

 

 

Section 1.     Exchange. Subject to the terms and conditions hereof, on the date
hereof, SPI shall exchange the Credit Balance for membership interests in the
Company as provided for in the Operating Agreement (as defined below) and shall
become a member in the Company upon entering into the Operating Agreement with
the Parent and the Company;

 

Section 2.     Other Transactions. In addition the Parties hereto shall enter
into and deliver:

 

(a)     a Second Amended and Restated Operating Agreement, in the form attached
hereto as Exhibit A (the “Operating Agreement”),

 

(b)     upon the closing of the term debt facility for the project, a Project
Management Agreement, in the form attached hereto as Exhibit B (the “Project
Management Agreement”) upon securing the term debt financing, and

 

(c)     within two (2) business days of the mutual execution of this Agreement,
Parent, Company, or its affiliates shall pay to SPI the amount of Seven Hundred
Eighty Two Thousand Dollars ($782,000), representing the final payment due for
the EPC agreement for the Middlesex Project, located in North Brunswick, New
Jersey.

 

Section 3.     Release. In consideration of and subject to the completion of all
of the transactions contemplated herein, SPI agrees that all of the obligations
owed or owing to SPI by Company pursuant to the EPC have been satisfied and SPI
hereby releases any and all security interests in, or other liens on, Company’s
and Parent’s right, title and interest in and to the Project and any Project
assets, including without limitation, any membership interest of Parent and
Company provided as collateral for the obligation under the EPC. Parent and
Company are authorized to file and record any and all UCC termination statements
as may be necessary or desirable to effect the foregoing release and SPI will
execute and deliver to Parent and Company as reasonably requested by either from
time to time, such other lien release documents as are necessary to effect,
evidence or provide public notice of the termination and release of any lien
granted pursuant to the EPC or any other document with regard to the Project
binding on Parent and Company in favor of SPI.

 

 
2

--------------------------------------------------------------------------------

 

 

Section 4.     Representations and Warranties.

 

(a) Each party represents and warrants to each other party that:

 

(i)     It has the power and authority to execute and deliver and perform its
obligations under this Agreement and the performance by it of its obligations
under this Agreement has been duly authorized by all necessary action on the
part of such party.

 

(ii)     This Agreement has been duly executed and delivered and constitutes a
legal, valid and binding obligation of it in accordance with its terms. except
as the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting the enforcement
of creditors’ rights generally and equitable principles

 

(iii)     Its execution, delivery and performance of this Agreement and the
transactions contemplated hereby will not (x) breach or violate constitute a
default under any contract, lease or instrument to which it is a party or by
which it or its properties may be bound or affected, (y) conflict with, result
in a breach of or constitute (with due notice or lapse of time or both) a
default under any material agreement binding on it, or (z) result in the
creation or imposition of any lien of any nature whatsoever upon any of its
property or assets.

 

(iv)     It has not received any notice, nor to the best of its knowledge is
there pending or threatened any notice, of any violation of any applicable laws,
ordinances, regulations, rules, decrees, awards, permits or orders which would
materially and adversely affect its ability to perform hereunder.

 

 
3

--------------------------------------------------------------------------------

 

 

(v)     No consent, approval or authorization of, permit from, declaration,
filing or registration with, or notice to, any authority, any third party or any
other person, is required to be made or obtained by it in connection with the
execution, delivery, performance and validity of this Agreement, and the
consummation of the transactions contemplated hereby.

 

(vi)     There are no actions, suits or proceedings pending or, to such party’s
knowledge threatened, against or affecting the Project or consummation of the
transactions contemplated hereby, at law or in equity or before or by any
authority or instrumentality or before any arbitrator of any kind.

 

Section 5.     Binding Effect; Assignment. This Agreement shall be binding upon,
and inure to the benefit of, all the parties hereto and their respective
successors, legal representatives and assigns permitted in accordance with this
Section 6. Nothing herein shall create or be deemed to create any third party
beneficiary rights in any person or entity not a party to this Agreement. No
assignment of this Agreement, or of any rights or obligations hereunder, may be
made by any party hereto (by operation of law or otherwise) without the prior
written consent of the other parties hereto. Any attempted assignment without
the required consent shall be void.

 

Section 6.     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Each counterpart may consist of a number
of copies hereof each signed by less than all, but together signed by all, of
the parties hereto.

 

 
4

--------------------------------------------------------------------------------

 

 

Section 7.     Section Headings. The Section headings contained in this
Agreement are inserted for convenience of reference only and shall not otherwise
affect the meaning or interpretation or be deemed a substantive part of this
Agreement.

 

Section 8.     Governing Law and Forum. This Agreement shall be governed by and
construed in all respects under the laws of the State of New Jersey, without
reference to its conflicts of laws rules or principles.

 

Section 9.     Entire Agreement. This Agreement, and all other documents and
certificates referred to herein, constitute the entire understanding of the
parties hereto concerning the exchange of securities described herein, and
cancels and supersedes all previous agreements and understandings, oral or
written, between the parties with respect to the subject matter hereof. No
modification of this Agreement or waiver of the terms, conditions, and rights
hereunder will be binding upon any party unless signed in writing by an
authorized representative of such party.

 

 

 
5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.

 

 

 

KDC SOLAR MOUNTAIN

 

 

CREEK PARENT LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alan M. Epstein

 

 

 

Name: Alan M. Epstein 

 

 

 

Title: President & COO

 

                  KDC SOLAR B LLC                     By: /s/ Alan M. Epstein  
    Name: Alan M. Epstein       Title: President & COO                          
                  SOLAR POWER, INC.                     By: /s/ Charlotte Xi    
  Name: Charlotte Xi       Title: President & COO  

 

 

 

6 